—Motion pursuant to CPLR 5704 to vacate order granted. Memorandum: Petitioner is entitled to appear before the court, to be heard by the court and to be informed of his right to have counsel appointed (see, Correction Law § 168-n [3]). However, because petitioner does not wish to appear before the court, he should not be compelled to do so and we have, therefore, granted his motion to vacate the transportation order. Present—Green, J. P., Lawton, Fallon, Doerr and Boehm, JJ. (Filed Dec. 4, 1996.)